Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows. These amendments replace any previous statement of Examiners Amendment. 
IN THE CLAIMS

	Claim 1, line 8, , claim 14, last line, , claims 15, last line, claim 17, line 7, and claim 18, lines 6; delete “preferable in a range of 1-6000 ppm”.

	In claims 1, 2, 16, 17, 18 and 26, delete all instances of the word “preferable”.

	In claim 1, line 20, claim 2, line 24, claim 10, last line, claim 17, line 23, claim 18,  line 25, and claim 26, line 19, delete “preferable 1.2-5.2”.

	In claim 1, second to the last line, and claim 2, line 9 and second to the last line delete “preferably 1-6000 ppm”.

	In claim 1, line 12, claim 17, line 11, claim 18, line 11, and claim 26, line 14, delete “such as an oxazolidine”.

	In claim 3, line 3, delete “preferably an oxazole compound, more preferably oxazolidine, bis-oxazolidine or benxoxazolidine”.

	In claim 11, delete the entire last line of the claim.

	In claim 17, line 13, and claim 18, lines 13-14, delete “such as a carboxylic acid”.

	In claim 19, last line, delete “preferable 10-100”.

	In claim 22, delete "preferable over 90”.

	In claim 26, line 6, delete “solvent8s” and substitute thereof –solvents--.

	In claim 26, in lines 17 and 18, delete “preferably from 0.1 to 5%, still more preferably from 0.25 to 2 %”.

	In claim 31, delete “, preferably an oxazolidine“.

	In claim 32, delete “, preferably N,N’-di(1- ethylpropylidene)-m-xylylenediamine”.

	In claim 33, insert a period at the end of the claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE